Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00419-CR

                                Jeanette Lee BARTON,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 437th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2017CR5209
                    Honorable Lori I. Valenzuela, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    SIGNED November 13, 2019.


                                            _________________________________
                                            Liza A. Rodriguez, Justice